DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 11/21/2022.  The applicant(s) amended claims 1, 9-11, and 15 and canceled claim 5.

Response to Arguments
Applicant's arguments with respect to claims 1-3 and 6-15 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 7158871 B1) in view of Katoh (US 20180286407 A1).

Regarding claims 1, 9, and 10, Ilan teaches:
“A method, performed by a first device, of performing a voice command” (col. 2, lines 24-54; ‘The command recognition module further includes a microphone and a voice recognizer operatively connected to the microphone to receive voice signals and to generate a command signal upon associating at least one of the voice signals with the at least one command.’)
“receiving, by the first device (appliance), a packet comprising voice data of a user broadcast from a second device (Fig. 1, device 20) to a plurality of execution devices without establishing a communication connection with the plurality of execution devices, wherein the first device is one of the plurality of execution devices” (col. 2, lines 8-23; ‘A main module operatively connects to the command recognition module and operates to relay the command signal to the at least one appliance. An appliance interface connects between the at least one appliance and the main module and is adapted to relay the command signal to the appliance.’; col. 5, lines 27-41; ‘It is further appreciated that a handwriting gesture or spoken command may operate more than one appliance at a time, thus providing s "macro" capability where one spoken/handwritten gesture is associated with a series of commands. For example, a user might say "Jill's settings," whereupon device 20 adjusts the seats, mirrors, and steering wheel, and turns on the radio and tunes in Jill's favorite station.’); 
“performing, [[by the first device]], authentication of the user, by using the voice data of the user included in the packet” (col. 2, lines 5-8; ‘It is an additional feature of the present invention that double validation of a user identity is employed using both the voice print and the signature characteristics of the user.’);and
“performing, by the first device, an execution operation in response to the control command, wherein the voice data of the user broadcast from the second device is detected as a different control command in each of the plurality of execution devices” (col. 5, lines 27-41; ‘It is further appreciated that a handwriting gesture or spoken command may operate more than one appliance at a time, thus providing s "macro" capability where one spoken/handwritten gesture is associated with a series of commands. For example, a user might say "Jill's settings," whereupon device 20 adjusts the seats, mirrors, and steering wheel, and turns on the radio and tunes in Jill's favorite station.’).
Ilan teaches a control command from the voice data but does not expressly teach:
“performing, by the first device, authentication of the user, by using the voice data of the user included in the packet”; and
“detecting, by the first device, a control command from the voice data by applying the voice data to a trained voice recognition model, when the authentication of the user succeeds” (emphasis added)
Katoh teaches a device performing authentication using the voice data of the user included in the packet and detecting, by the same device, a control command from the voice data by applying the voice data to a trained voice recognition model, when the authentication of the user succeeds (par. 0045-0047; ‘User identification unit 272 receives the voice signal generated by voice-input receive unit 161 included in communication device 10, and performs processing to authenticate the user, based on the received voice signal and user voice information 261 accumulated in storage 206 for user identification.’ ‘If user identification unit 162 authenticates the user and instruction determination unit 163 determines the instruction of the user, interacting-apparatus processing unit 274 transmits a command according to the instruction to information appliance 40 associated with the determined instruction of the user.’);
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ilan’s appliance(s) by incorporating the user identification unit and instruction determination unit taught by Katoh such that the appliances can perform user identification and instruction determination. The modification would provide a control of operations of information appliances while providing security at a fixed level or higher for the control of the information appliances. (Katoh: par. 0006)  


Regarding claim 2 (dep. on claim 1), the combination of Ilan in view of Katoh further teaches:
“detecting first voice feature information from the voice data” (K: par. 0066; ‘If communication device 10 authenticates the user by the voiceprint identification process (YES in step S102), communication device 10 performs the process of step S103.’);
“comparing the first voice feature information with pre-stored second voice feature information” (K: par. 0066; ‘If communication device 10 authenticates the user by the voiceprint identification process (YES in step S102), communication device 10 performs the process of step S103.’); and
“performing the authentication of the user, based on a comparison result” (K: par. 0066; ‘If communication device 10 authenticates the user by the voiceprint identification process (YES in step S102), communication device 10 performs the process of step S103.’).

Regarding claim 3 (dep. on claim 2), the combination of Ilan in view of Katoh further teaches:
“detecting an identification key from the packet, when the first device fails to detect the first voice feature information from the voice data” (K: par. 0039; ‘Failure of at least one of the user authentication by user identification unit 162 or the determination of the instruction of the user by instruction determination unit 163, in which case interacting-apparatus processing unit 164 does not, transmit, the command to information appliance 40.’); and
“performing the authentication of the user, based on the detected identification key” (K: par. 0039; ‘Interacting-apparatus processing unit 164 transmits the command to information appliance 40, according to the management of information for the user authenticated by user identification unit 162, the information being information on information appliance 40 to which communication device 10 can transmit commands and a command that can be transmitted to information appliance 40.’).

Regarding claim 6 (dep. on claim 1), the combination of Ilan in view of Katoh further teaches:
“when the detected control command comprises a first operation code, identifying a first control operation corresponding to the first operation code, from an operation table of the first device” (K: par. 0069; ‘In step S105, communication device 10 determines whether a result of the interpretation of user's intent by the process of step S103 can be processed by information appliance 40 that is in interaction with communication device 10 by communications processing. For example, communication device 10 extracts information identifying information appliance 40 (e.g., an appliance “air conditioner,” or an appliance “television,” etc. in the voice signal of the user) from the result of the interpretation of user's intent by the process of step S103.’); and
“performing the first control operation” (K: par. 0069; ‘For example, if the command is designated to the appliance “air conditioner” to change the temperature setting, communication device 10 determines that the appliance “air conditioner” can execute the command.’).

Regarding claim 7 (dep. on claim 1), the combination of Ilan in view of Katoh further teaches:
“transmitting the voice data to a server device” (K: par. 0019; ‘Server 20 determines, by the speech recognition process, intent of the user who has provided the voice input, and responds to, for example, communication device 10A with a result of the speech recognition process.’); and
“receiving, from the server device, information about the control command detected by the server device by analyzing the voice data” (K: par. 0019; ‘Server 20 determines, by the speech recognition process, intent of the user who has provided the voice input, and responds to, for example, communication device 10A with a result of the speech recognition process.’).

Regarding claim 8 (dep. on claim 7), the combination of Ilan in view of Katoh further teaches:
“wherein the transmitting the voice data to the server device comprises transmitting the voice data to the server device, when the first device fails to detect the control command by using a pre-stored voice recognition model” (K: par. 0048; ‘Alternatively to communication device 10, server 20 may perform as such, that is, server 20 may perform: the processing to authenticate the user who has provided the voice input to communication device 10, based on the sample data of the user voice’).

Regarding claim 11, the combination of Ilan in view of Katoh further teaches:
“A method, performed by a first device, of performing a voice command” (K: par. 0036; ‘Voice-input receive unit 161 receives the voice input provided by the user via microphone 147 and generates the voice signal.’), the method comprising:
“receiving, by the first device (appliance), a packet comprising voice data of a user broadcast from a second device (Fig. 1, device 20) to a plurality of execution devices without establishing a communication connection with the plurality of execution devices, wherein the first device is one of the plurality of execution devices” (I: col. 2, lines 8-23; ‘A main module operatively connects to the command recognition module and operates to relay the command signal to the at least one appliance. An appliance interface connects between the at least one appliance and the main module and is adapted to relay the command signal to the appliance.’; col. 5, lines 27-41; ‘It is further appreciated that a handwriting gesture or spoken command may operate more than one appliance at a time, thus providing s "macro" capability where one spoken/handwritten gesture is associated with a series of commands. For example, a user might say "Jill's settings," whereupon device 20 adjusts the seats, mirrors, and steering wheel, and turns on the radio and tunes in Jill's favorite station.’);
“transmitting the voice data to a server device” (K: par. 0041; ‘Moreover, server 20 may receive voice that is input to communication device 10 via microphone 147 or the like, and compare the received voice with user voice information 261.’);
“receiving, from the server device, a result of an authentication of the user based on the voice data and information about a control command detected from the voice data” (K: par. 0039; ‘If user identification unit 162 authenticates the user and instruction determination unit 163 determines the instruction of the user, interacting-apparatus processing unit 164 transmits a command according to the instruction to information appliance 40 that is associated with the determined instruction of the user.’); and
“performing an execution operation in response to to the control command, when the authentication of the user succeeds, wherein the voice data of the user broadcast from the second device is detected as a different control command in each of the plurality of execution devices.” (I: col. 5, lines 27-41; ‘It is further appreciated that a handwriting gesture or spoken command may operate more than one appliance at a time, thus providing s "macro" capability where one spoken/handwritten gesture is associated with a series of commands. For example, a user might say "Jill's settings," whereupon device 20 adjusts the seats, mirrors, and steering wheel, and turns on the radio and tunes in Jill's favorite station.’).

Regarding claim 12 (dep. on claim 11), the combination of Ilan in view of Katoh further teaches:
“wherein the performing of the control operation comprises, when the information about the control command comprises a first operation code indicating the control command, identifying, from an operation table of the first device, a first control operation corresponding to the first operation code” (K: par. 0069; ‘In step S105, communication device 10 determines whether a result of the interpretation of user's intent by the process of step S103 can be processed by information appliance 40 that is in interaction with communication device 10 by communications processing. For example, communication device 10 extracts information identifying information appliance 40 (e.g., an appliance “air conditioner,” or an appliance “television,” etc. in the voice signal of the user) from the result of the interpretation of user's intent by the process of step S103.’).

Regarding claim 13 (dep. on claim 11), the combination of Ilan in view of Katoh further teaches:
“identifying one of a security mode and a non-security mode as an operation mode of the first device, based on a certain condition” (K: par. 0081; ‘For example, the user can utilize the appliance system according to the present embodiment to use the voice input to communication device 10, as a trigger for activating features related to home security.’); and
“transmitting the voice data to the server device, when the operation mode of the first device is the security mode, wherein the security mode is a mode in which the server device performs the authentication of the user, and the non-security mode is a mode in which the first device performs the authentication of the user” (K: par. 0048; ‘Alternatively to communication device 10, server 20 may perform as such, that is, server 20 may perform: the processing to authenticate the user who has provided the voice input to communication device 10, based on the sample data of the user voice’).

Regarding claim 14 (dep. on claim 13), the combination of Ilan in view of Katoh further teaches:
“switching the operation mode of the first device from the security mode to the non-security mode, based on information on a connection state between the first device and the server device” (K: par. 0081; ‘For example, the user can utilize the appliance system according to the present embodiment to use the voice input to communication device 10, as a trigger for activating features related to home security.’).

Regarding claim 15, the combination of Ilan in view of Katoh further teaches:
“A first device for performing a voice command” (K: par. 0036; ‘Voice-input receive unit 161 receives the voice input provided by the user via microphone 147 and generates the voice signal.’), the first device comprising:
“a first communicator configured to receive a packet comprising voice data of a user broadcast from a second device to a plurality of execution devices without establishing a communication connection with the plurality of execution devices, wherein the first device is one of the plurality of execution devices” (I: col. 2, lines 8-23; ‘A main module operatively connects to the command recognition module and operates to relay the command signal to the at least one appliance. An appliance interface connects between the at least one appliance and the main module and is adapted to relay the command signal to the appliance.’; col. 5, lines 27-41; ‘It is further appreciated that a handwriting gesture or spoken command may operate more than one appliance at a time, thus providing s "macro" capability where one spoken/handwritten gesture is associated with a series of commands. For example, a user might say "Jill's settings," whereupon device 20 adjusts the seats, mirrors, and steering wheel, and turns on the radio and tunes in Jill's favorite station.’); 
“a second communicator configured to transmit the voice data to a server device and receive, from the server device, a result of an authentication of the user based on the voice data, and information about a control command detected from the voice data” (K: par. 0039; ‘If user identification unit 162 authenticates the user and instruction determination unit 163 determines the instruction of the user, interacting-apparatus processing unit 164 transmits a command according to the instruction to information appliance 40 that is associated with the determined instruction of the user.’; par. 0045; ‘User identification unit 272 receives the voice signal generated by voice-input receive unit 161 included in communication device 10, and performs processing to authenticate the user, based on the received voice signal and user voice information 261 accumulated in storage 206 for user identification.’); and
“a processor configured to perform a control operation to cause the first device to perform an execution operation corresponding to the control command, when the authentication of the user succeeds wherein the voice data of the user broadcast from the second device is detected as a different control command in each of the plurality of execution devices.” (I: col. 5, lines 27-41; ‘It is further appreciated that a handwriting gesture or spoken command may operate more than one appliance at a time, thus providing s "macro" capability where one spoken/handwritten gesture is associated with a series of commands. For example, a user might say "Jill's settings," whereupon device 20 adjusts the seats, mirrors, and steering wheel, and turns on the radio and tunes in Jill's favorite station.’).”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ilan in view of Katoh, further in view of Melanson et al. (US 20180040325 A1).

Regarding claim 4 (dep. on claim 2), Ilan and Katoh do not expressly teach:
“identifying a personal authentication word from the voice data”; and
“detecting the first voice feature information from the identified personal authentication word.”
Melanson teaches:
“identifying a personal authentication word from the voice data” (par. 0130; ‘The process of speaker identification or verification may require a certain number of keywords to be spoken before the recognizer decides whether or not the current user corresponds to any particular user.’); and
“detecting the first voice feature information from the identified personal authentication word” (par. 0130; ‘. During the speaker identification processing, a likelihood score for each of the registered users may be determined and updated as new audio data is processed. Feedback from the recognizer may indicate the most likely candidate user profile (or the top number of candidate user profiles), and details regarding the speech characteristics of such a user profile may be used to determine the keywords that are most useful for determining whether the current speaker matches that user profile.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ilan in view of Katoh’s user authentication method by incorporating Melanson’s speaker verification using keywords in order to provide additional security as part of an authentication process. (Melanson: par. 0081)

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658